Citation Nr: 1735439	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  04-30 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veteran' s Commission


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from November 1975 to March 1976, from October 1977 to May 1979, and from August 1979 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, denying service connection for a low back disability.  The Veteran lives in Germany and jurisdiction over the claims file is held by the Foreign Case Division of the Pittsburgh RO.

In a March 2016 decision, the Board denied service connection for the Veteran's low back disability as secondary to the Veteran's service-connected left knee disability, as well as on a direct basis.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Joint Motion for Remand, the Court vacated the March 2016 Board decision and remanded the matter for further development consistent with the Court opinion.

In April 2017, the Board remanded the claim for further development.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard for the claim decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

A low back disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by service-connected left knee disability. 


CONCLUSION OF LAW

The criteria for service connection for low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including his service treatment records (STRs), post-service treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for service connection.


I.  Service Connection Claim 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.    § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).  Furthermore, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low back disability

The Veteran maintains that his low back disability is related to his active military service or in the alternative was caused or aggravated by his service-connected left knee disability.  

The Veteran's STRs reflect a single report of mild back pain in June 1984.  However, the remainder of the Veteran's STRs are silent for any low back complaints.  The Veteran's Reports of Medical Examination (RME) conducted in August 1975, February 1976, October 1977 and January 1986 along with their accompanying Reports of Medical History (RMH) submitted in August 1975, October 1977, and January 1986, are silent for any back complaints, treatment or diagnosis for a low back disability.  Rather the Veteran repeatedly denied any back pain or trouble. 

Post-service the Veteran reported back pain since 2000 and X-ray evidence reflected left scoliosis, orthograde structure, minimal beginning osteochondrosis.  In 2004, the Veteran was diagnosed with degenerative disc disease of his lumbar spine. 

In April 2004, the Veteran underwent a private orthopedic examination.  The Veteran reported recurrent pain and stiffness in the morning.  He reported that such pain began in June 1984 and that episodes would last up to 3 days.  The Veteran reported that he took no medications for his pain, and that he had about 1 major flare-up a month.  He reported that he had trouble sitting and standing, but that he could walk unaided.  After examination, the examiner found that the Veteran's spine was normally shaped with normal thoracic kyphosis and lumbar lordosis.  He found minimal externally visible structural scoliotic curvature and no lumbar bulging or protruding of the ribs.  No antalgic scoliosis when standing, no anterior pelvic tilt, no leg length discrepancy and a normal gait.  The examiner diagnosed early degenerative disc disease L4-5 resulting in predominantly slight limitation of motion and function with monthly pain episodes, no neurological deficits, and requiring administration of prescribed medications as needed.  The examiner provided no etiological opinion.  

In October 2014, the Veteran was provided with a VA medical opinion disability benefits questionnaire (DBQ).  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided the rationale that there was only one episode of acute back pain noted in the Veteran's STRs in June 1984, and that upon examination in January 1986, the Veteran responded "no" to the question of recurrent back pain.  Furthermore, the examiner noted that the Veteran was diagnosed with degenerative disc disease in 2004, many years after his discharge from service, and therefore, the back condition was not caused by any in-service injury, event, or illness. 

The Veteran was provided with an additional VA medical opinion DBQ addressing secondary service connection in October 2014.  The examiner opined after a thorough review of the record, that the Veteran's claimed condition was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition.  The examiner provided the rationale that the Veteran had a service-connected knee condition but that the knee is a separate joint anatomically from the claimed low back condition.  The two are separate and distinct conditions, one is not related to the other in anyway.  Furthermore, the examiner stated that there was no antalgic gait, gross limp, or leg length discrepancy existing and that if such existed it would be caused by the service-connected knee condition.  The examiner did not provide an opinion as to whether the Veteran's low back condition was aggravated by his service connected left knee disability. 

In May 2017, the Veteran was again provided with a medical opinion DBQ.  The examiner initially opined that "the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The examiner provided the rationale that the Veteran had a diagnosis of degenerative disc disease in 2004 after an acute onset of episodic low back pain.  The examiner further noted that the Veteran was granted a 100% rating for his left knee for convalescence after knee replacement surgery.  The examiner opined that such could "potentially cause an aggravation to the spine, if altered gait and stance occurs during the convalescence period-that being said the Veteran's already DDD of the spine diagnosis already caused the Veteran pain...The aggravation cannot be quantified to the specificity or extent possible or degree of disability resulting from such aggravation as it would be sporadic and not clearly defined in record, to make an assumption of this would be merely speculation on this examiners part."  Furthermore, the examiner stated that once the knee recuperated and the Veteran was cleared from treatment, that the knee would not cause an aggravation.  Therefore, the examiner opined that any aggravation was temporary and that there was no long term effect to the spine caused by the service-connected left knee.  The examiner stated "there is no other leg length gross difference, leg gross limp or gross antalgic gait caused by the knee...even after the recovery period ended.  This being said the aggravation was short term and short lived, and was completely resolved."  The examiner stated that the two joints were anatomically separate and that the degeneration of the back was the cause of the Veteran's back symptoms, furthermore, he stated that "it is not medically sound to find favor of the proposition of the service-connected knee disability causing a long lasting aggravation to the non-service-connected lumbar spine."

The Board notes that the Veteran has a current diagnosis of degenerative disc disease of his lumbar spine; therefore the first element of service connection, whether for direct, presumptive, or secondary service connection, is met.  

As for presumptive service connection and service connection based on continuity of symptomatology, degenerative disc disease of his lumbar spine is not a chronic disease subject to such forms of service connection.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Furthermore, even if it were such a chronic disease subject to such forms of service connection, the objective evidence of record does not reflect that such developed to a compensable degree within one year of the Veteran's discharge from service.  Rather, the Veteran was not diagnosed with degenerative disc disease until 2004, approximately 18 years after his discharge from service.  Furthermore, there is no indication of any continuity of treatment or complaints of arthritis.  Therefore, presumptive service connection or service connection based on continuity of symptomatology is not warranted.  

As far as direct service connection, the Board notes that while the Veteran's STRs reflect that he complained of mild back pain, such appears to have been treated and resolved with minimal treatment and no residuals.  In addition, the Veteran did not exhibit symptoms of or was diagnosed with any low back problems, within one year of service discharge.  However, the Board notes that in the light most favorable to the Veteran, the in-service element of direct service connection is met.  As for the nexus element of direct service connection, the October 2014 VA examiner opined that the Veteran's disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that there was only one episode of acute back pain noted in the Veteran's STRs, and that upon examination at separation, the Veteran specifically denied any back pain or trouble.  Furthermore, the examiner noted that the Veteran was not diagnosed with a back disability until 2004.  This opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board affords great probative weight to the October 2014 VA examiner's opinion.  In addition, the Board notes that there is no contrary opinion of record.  As the Veteran is missing an essential element of direct service connection, direct service connection is not warranted.  

As for secondary service connection, while the Veteran is service-connected for a left knee disability, the October 2014 and May 2017 VA examiners provided the opinions that such neither caused nor aggravated the Veteran's back condition nor aggravated it beyond its natural progression.  The October 2014 and May 2017 VA examiners provided well-reasoned medical explanations and rationales to support their opinions.  See Nieves-Rodriguez, supra; see Stefl, supra.  Therefore, the Board affords them great probative weight.  In addition, there are no contrary opinions of record.  The Board notes that while the May 2017 examiner's initial opinion addressed a pre-existing condition, it appears that such was the result of faulty instructions as there is no indication anywhere in the record nor has the Veteran alleged that such condition preexisted his service.  Furthermore, the examiner's rationale does not address a pre-existing condition, but rather discusses secondary service connection, specifically the possibility of the Veteran's service-connected condition aggravating his claimed low back disability.  Therefore, the Board finds that the examiner's rationale properly addressed the issue of secondary service connection and therefore affords it great probative value.  

The Board has also considered the lay statements of the Veteran, which indicated that his low back disorder was related to his military service or in the alternative his service-connected left knee disability.  In this regard, a layperson is competent to report on that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

However, the question of causation of a low back disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge of the musculoskeletal system.  There is no indication that the Veteran possesses such specialized knowledge.  There is no indication that he had specialized training that would render him competent to render a medical diagnosis.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the lay opinion of the Veteran regarding the etiology of his low back disorder is non-probative evidence.  See Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his low back disorder and his active duty service or his service-connected condition.  In contrast, the October 2014 and May 2017 VA examiners took into consideration all the relevant facts in providing opinions.  Therefore, the Board accords great probative weight to the VA examiners' opinions.

Consequently, the Board finds that the Veteran's low back disorder is not shown to be causally or etiologically related to a disease or injury incurred in or aggravated during active service or caused or aggravated by the Veteran's service-connected left knee disability.  Therefore, service connection for such claimed disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disability is denied. 



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


